Citation Nr: 9931647	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including on the basis of exposure to Agent Orange.  

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran had active duty for training from July 18, to 
December 21, 1962 and active service from December 1963 to 
May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions of July and September 1994 
which denied service connection for a skin disorder, 
including as a residual of Agent Orange; an increased rating 
for post-traumatic stress disorder (PTSD), then evaluated as 
10 percent disabling; and entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on being housebound.  In a rating decision of July 1995, 
the RO increased the evaluation of the veteran's PTSD from 10 
percent to 50 percent disabling from May 1993.  

In June 1997, the Board found that the evidence submitted 
since an unappealed rating decision of October 1987 denying 
service connection for a skin disorder was new and material 
and that the veteran's claim for service connection for a 
skin disorder was therefore reopened.  The case was thereupon 
remanded by the Board for further development.  The RO, in a 
rating decision of March 1998, increased the schedular 
evaluation for PTSD to 100 percent from July 1994 and granted 
special monthly compensation at the housebound rate based on 
the veteran having a single service-connected disability 
rated as 100 percent disabling and additional service-
connected disabilities independently rated at 60 percent or 
more.  Special monthly compensation based on the need for 
regular aid and attendance was not granted and the denial of 
entitlement to service connection for a skin disorder 
including on the basis of exposure to Agent Orange was 
confirmed and continued.  

In July 1998 the Board, in effect, found that the veteran's 
claim for service connection for a skin disorder, including 
as a residual to exposure to Agent Orange was at least 
potentially well grounded and again remanded the case for 
further development.  The case is now before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran's tinea cruris, tinea pedis and scabies noted 
during service were acute and transitory and resolved 
without identifiable residual disability.  

2. The veteran's current skin disorder, diagnosed as atopic 
dermatitis of the hands, was not manifested during service 
and is unrelated thereto.  

3. The veteran does not have a skin disorder which is 
medically recognized as related to his exposure to Agent 
Orange during service in Vietnam.  

4. The veteran is currently service connected for post-
traumatic stress disorder (PTSD), currently evaluated as 
100 percent disabling; post operative herniated nucleus 
pulposus with residual radicular neuropathy of both lower 
extremities and postoperative adhesions and arachnoiditis, 
currently evaluated as 60 percent disabling; bilateral 
hearing loss, currently evaluated as 30 percent disabling; 
left subcapsular shoulder bursitis with limitation of 
motion (minor), currently evaluated as 20 percent 
disabling; a right shoulder disability, currently 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound of the left index finger, currently 
evaluated as noncompensable; a chip fracture of the right 
lateral malleolus, currently evaluated as noncompensable; 
and an appendectomy scar, currently evaluated as 
noncompensable.  The veteran has also been assigned 
special monthly compensation at the housebound rate.  

5. The veteran's service-connected disabilities result in an 
inability to protect himself from the hazards or dangers 
incident to his daily environment without regular personal 
assistance from others.  



CONCLUSIONS OF LAW

1. A skin disorder, including as a residual of exposure to 
Agent Orange was not incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R.§§ 3.303(d), 3.309(e) (1999)  

2. Special monthly compensation based on the need for regular 
aid and attendance is warranted.  38 U.S.C.A. §§ 1114 (1), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.350(b), 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, the Board notes that it has found that the 
veteran's claims for service connection for a skin disorder, 
including as a residual of exposure to Agent Orange, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance are "well grounded" within 
the meaning of 38 U.S.C.A.§ 5107(a), in that these claims are 
plausible.  All relevant evidence pertaining to these issues 
has been obtained and no further assistance to the veteran is 
required in order to satisfy the VA's duty to assist the 
veteran in the development of these claims as mandated by 38 
U.S.C.A. § 5107(a).  

I.  Service Connection for a Skin Disorder, Including as a 
Residual of exposure to Agent Orange.


The veteran had active duty for training (ACDUTRA) from July 
18, to December 21, 1962 and active service from December 
1963 to May 1979, including service in the Republic of 
Vietnam.  He is a recipient of the Purple Heart Medal.

Service medical records from the veteran's 1962 period of 
ACDUTRA are not in the claims folder.  The veteran's 
examination prior to his period of active service is not of 
record.  On an April 1967 physical examination for purposes 
of promotion, the veteran's skin was evaluated as normal.  
Review of the service medical records for the veteran's 
active service reveal that he was seen in August 1967 for the 
treatment of multiple abrasions and blisters on his hands due 
to handling sand bags.  In August 1973 the veteran was noted 
to have tinea cruris on the left abdomen and a mole on the 
right abdomen.  On periodic physical examination in December 
1974 the veteran's skin was evaluated as normal.  In August 
1975 the veteran was treated for tinea pedis.  

During a March 1976 hospitalization primarily for the 
treatment of aseptic meningitis, the veteran was treated with 
Halotex Cream for a groin rash of four months duration.  At 
the time of discharge from the hospital, the diagnoses 
included skin eruption, etiology unknown.  The veteran was 
seen in February 1977 for a rash on his arms and backside.  
The assessment was scabies.  The veteran received a medical 
board evaluation in January 1979 that recommended retirement 
from the service due to a lumbar herniated nucleus pulposus.  

On VA medical examination in June 1979, evaluation of the 
veteran's skin revealed no pertinent abnormalities.  

On a post service military examination in September 1980, 
evaluation of the skin was normal.  

During a state Agent Orange Assistance Program examination in 
June 1984, the veteran complained of recurrent blisters on 
his body in small areas that would last for two or three 
days.  He also said that these had been occurring since 1969.  
He complained of an increasing number of moles over the 
previous ten years and also said that his fingernails turned 
orange.  No findings of any skin condition were reported.  


During a hearing at the RO in July 1987, the veteran said 
that he developed a rash on his groin during an inservice 
hospitalization for meningitis.  He said that, ever since 
this episode, he had had similar skin outbreaks on many parts 
of his body, especially the hands.  The rash was said to 
consist of oozing, pimple-like lesions.  

During a VA hospitalization in January and February 1990 a 
physical examination found no skin abnormalities.  During 
outpatient treatment by the VA in February 1995 the veteran 
complained of a skin outbreak on the fingers of his right 
hand.  He said that he had had similar outbreaks on many 
occasions in areas all over his body.  The assessment was 
possible dyshidrotic eczema.  

On a VA medical examination in January 1997, the veteran 
complained of a recurrent skin rash since 1968.  Examination 
of the skin revealed multiple skin lesions over the chest and 
groin areas.  The lesions looked like folds of the skin and 
measured approximately two to three millimeters.  The lesions 
were nontender but were darker than the surrounding skin.  
The diagnoses of the examination included multiple skin 
lesions.  Surgical excision of chest lesions was performed by 
the VA in May 1997.  Biopsies revealed them to be compound 
nevi and intradural nevi.  

After a VA dermatology examination in September 1997, the 
diagnoses were atopic dermatitis of the hands, multiple 
common nevi with cherry angiomas on the trunk and mild 
intertrigo of the groin area.  There were no findings of 
tinea in the groin area.  

On VA dermatology examination in September 1998, the veteran 
said that his skin problems began in 1968 when he was serving 
in Vietnam.  He said that he was in an area where Agent 
Orange had been sprayed.  At that time he developed a skin 
eruption on his hands which never completely heals, but does 
wax and wane.  He said that he had developed skin eruptions 
on his trunk in the last few years.  He also developed a 
groin rash after he left Vietnam.  At the time of the 
examination he complained of peeling and cracking of the skin 
on his fingertips.  He also said that, when it occurred, his 
groin rash would itch.  Examination revealed some dryness and 
peeling on his fingertips.  There were no fissures noted.  
There were absolutely no findings in regard to the groin.  
Some surgical scars were noted on his trunk, as well as 
seborrheic keratosis.  There were no signs of acne anywhere 
and no signs of porphyria cutanea tarda.  The diagnoses were 
atopic dermatitis of the acral type on the hands; a history 
of possible tinea cruris in the past with no current 
findings; numerous cherry angiomas and some seborrheic 
keratosis on the trunk; and no signs of any type of acne or 
porphyria cutanea tarda.  The examiner stated that there was 
no sign of any skin disorder known to be associated with 
exposure to Agent Orange.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The service medical records reflect occasional treatment for 
tinea cruris, tinea pedis, and scabies.  However, it is 
apparent from the clinical record that this inservice skin 
pathology was acute and transitory, since none of it has been 
clinically demonstrated since the veteran's discharge from 
service and none of it was found on his recent VA dermatology 
examinations.  The veteran was recently diagnosed as having 
atopic dermatitis of the hands and he has given a history of 
having this disorder ever since service.  However, there is 
no clinical documentation of this particular skin disorder 
during service or for many years subsequent to discharge from 
service.  Moreover, there is no competent medical evidence 
which otherwise links the veteran's currently diagnosed 
atopic dermatitis of the hands to service.  In summary, the 
September 1998 VA dermatological examination established that 
the skin pathology the veteran had in service is not presnt 
currently, and that the current atopic dermatitis was not 
present in service, nor is it otherwise related to service.  

When the Board remanded this case to the RO in 1997 and 1998, 
a veteran was presumed to have been exposed to Agent Orange 
if he had active service in the Republic of Vietnam during 
the period from January 9, 1962 to May 7, 1975.  However, 
subsequent to the Boards remand, the United States Court of 
Appeals for Veterans Claims (Court), in the case of McCartt 
v. West, 12Vet. App. 164 (1999), held that the presumption of 
exposure to Agent Orange applies only to a veteran who served 
in the Republic of Vietnam during the designated period and 
has a disease recognized in 38 C.F.R.§ 3.309(e) as being 
associated with exposure to Agent Orange.  Since none of the 
veteran's diagnosed veteran's skin disorders are among those 
listed under 38 C.F.R.§ 3.309(e) as associated with Agent 
Orange exposure, the veteran may not be presumed to have been 
exposed to this herbicide.  However, the Court, in the 
McCartt case  also indicated that exposure to Agent Orange 
may also be established by the evidence of record in the 
claims file.  In this case, the Board notes that the veteran 
is a recipient of the Purple Heart Medal based on his Vietnam 
service and it is also noted that his Military Occupation 
Specialty during was that of bridge specialist.  In the 
Board's opinion this evidence establishes that the veteran 
served in areas of Vietnam which were sprayed with Agent 
Orange and is therefore sufficient to establish exposure to 
this herbicide.  

As noted above, none of the veteran's currently diagnosed 
skin disabilities are among those diseases enumerated under 
the provisions of 38 C.F.R.§ 3.309(e) as being associated 
with Agent Orange exposure.  Inclusion among the disorders 
listed in this provision is not the sole method for showing 
causation between a disease and exposure to Agent Orange.  
See, Combee v. Brown, 34 F3d 1039 (Fed. Cir. 1994).  In this 
case, however, the VA physician who examined the veteran in 
September1998 opined that there was no sign of any skin 
disorder known to be related to Agent Orange exposure.  In 
view of this statement from a VA physician, the Board must 
also conclude that the veteran's current skin disorder, 
atopic dermatitis of the hands, is not related to his 
exposure to Agent Orange while serving in Vietnam.  
Accordingly, the appeal as to this issue must be denied.  



II. Entitlement to Special Monthly Compensation Based on the 
Need for Aid and Attendance.

Pursuant to the provisions of 38 U.S.C.A. §§ 1114(1), and 38 
C.F.R.§ 3.352(a), entitlement to special monthly compensation 
due to the need for regular aid and attendance is based 
solely on a consideration of service connected disabilities.  
The veteran's service connected disabilities are as listed 
earlier in this decision.  

The basic criteria for determining the need for regular aid 
and attendance, pursuant to the provisions of 38 
C.F.R.§ 3.352(a) (1999), are as follows: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For these purposes, bedridden 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as to require him to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  


On a September 1997 VA examination to determine the need for 
aid and attendance, the examiner noted that the veteran was 
not blind.  The veteran was noted to complain of severe low 
back pain and that he had been confined to a wheel chair for 
at least six years.  He complained of bilateral hearing loss, 
and pain in the left shoulder, and the neck.  It was noted 
that he had been diagnosed as having neuropathy in the lower 
extremities with a bilateral foot drop.  It was noted that 
the veteran used braces.  It was noted that he could not use 
his left shoulder and forearm very well because of his left 
shoulder disability.  It was said that he could not even 
wheel himself in his wheel chair, except with his right hand.  
The examiner said that the veteran could not use his right 
hand very well and could only feed himself if the food was 
placed in front of him.  He was unable to fasten clothes, 
bathe, shave, or attend to the needs of nature without 
assistance.  The veteran was noted to lack coordination and 
strength in the lower extremities and there was some degree 
of muscle atrophy.  The examiner opined that the veteran was 
not able to protect himself from the hazards and dangers of 
his daily environment.  

The Board notes that the veteran is service connected for 
left subcapsular shoulder bursitis with limitation of motion 
(minor), currently evaluated as 20 percent disabling, a right 
shoulder disability, currently evaluated as 10 percent 
disabling, and residuals of a shell fragment wound of the 
left index finger, currently evaluated as non compensable.  
The Board is not persuaded that these service connected 
disabilities alone are responsible for the lack of function 
in the veteran's upper extremities, especially in regard to 
the forearms and hands.  Similarly, while the veteran as been 
noted to have a bilateral foot drop, the evidence of record 
does not establish that either foot drop is complete.  
Accordingly, there is no definitive evidence of loss of use 
of both feet associated with the service connected post 
operative lumbar intervertebral disc syndrome.  However, the 
examining physician at the September 1997 examination also 
commented that the veteran was unable to protect himself from 
the hazards and dangers of his daily environment.  The Board 
is obliged to accept this finding and also is of the opinion 
that this inability is the result of the veteran's service-
connected disabilities.  Since that is the case, the veteran 
is entitled to special monthly compensation based on the need 
for regular aid and attendance.  


ORDER

Service connection for a skin disability, including as a 
residual of exposure to Agent Orange, is denied.  

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

